FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                   UNITED STATES COURT OF APPEALS August 7, 2013
                                                              Elisabeth A. Shumaker
                               TENTH CIRCUIT                      Clerk of Court


 DAVID J. D’ADDABBO,

             Plaintiff - Appellant,
                                                       No. 13-4080
 v.                                           (D.C. No. 1:12-CV-00252-RJS)
                                                         (D. Utah)
 PRESIDENT BARACK OBAMA,
 CEO, President and Executive Branch
 of the U.S., Inc., a corporation for
 profit, a/k/a USA; INTERNAL
 REVENUE SERVICE, From the
 Executive Branch of Defendant #1, the
 U.S. Inc., the company called the IRS;
 and STATE OF UTAH, Executives
 office of the Governor, and its
 branches thereof attached noting the
 State Tax Commission and others,

             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before TYMKOVICH, ANDERSON, and BACHARACH, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff and appellant, David J. D’Addabbo, proceeding pro se, appeals the

dismissal of his civil rights action against defendants, President Barack Obama,

the Internal Revenue Service (“IRS”), and the State of Utah. For the following

reasons, we affirm the dismissal of this action.

      As the district court noted, Mr. D’Addabbo’s complaint and his brief on

appeal are somewhat difficult to understand. Nonetheless, it appears that Mr.

D’Addabbo has asserted civil rights violations under 42 U.S.C. §§ 1983 and 1985,

as well as other federal statutes. Among his claimed injuries, Mr. D’Addabbo

alleges that he was not adequately compensated after a workplace accident, that

he was arrested and forced to plead to false charges, that he was subjected to

dangerous and harmful conditions while confined, that he was falsely judged to be

a felon, and that his wife was not allowed to claim him as a dependent for tax

purposes. He requested $153 million in damages and $2 trillion in additional

damages for the American people at large.

      The district court dismissed Mr. D’Addabbo’s claims against the State of

Utah on the ground of Eleventh Amendment immunity and against the IRS and

President Obama on the ground of sovereign immunity. Furthermore, § 1983 does

                                         -2-
not allow claims against federal agencies or officials who act under color of

federal (and not state) law; Mr. D’Addabbo did not plead and cannot meet the

§ 1985 requirements limiting its reach to protect only those who are subject to

historic class-based animus; Mr. D’Addabbo has failed to allege facts sufficient to

make out a plausible claim under Fed. R. Civ. P. 8 because his complaint

contained only vague, conclusory and incredible claims; Mr. D’Addabbo failed to

serve the parties with a proper summons; and the district court judge did not err

by failing to recuse himself on the ground that his salary is paid by the federal

government.

      Mr. D’Addabbo adds no new arguments on appeal. Indeed, his appellate

brief and arguments are not coherent or precise, even given his pro se status.

They utterly fail to convince us that the district court erred in any way in

dismissing this action. Accordingly, we affirm the dismissal of Mr. D’Addabbo’s

claims for substantially the reasons stated by the district court in its Memorandum

Decision and Order.

      AFFIRMED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -3-